NUMBER 13-22-00105-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


FIDEL ARGUELLES JR.,                                                         Appellant,

                                            v.

HOLLYWOOD DEVELOPMENT,                                                        Appellee.


               On appeal from the County Court at Law No. 6
                        of Hidalgo County, Texas.


                          MEMORANDUM OPINION
               Before Justices Longoria, Hinojosa, and Silva
                  Memorandum Opinion by Justice Silva

      This cause is before the Court on its own motion. On August 1, 2022, the Clerk of

the Court advised appellant Fidel Arguelles Jr. that his brief was due by August 31, 2022.

On September 9, 2022, and again on September 26, 2022, the Clerk notified the appellant

that the brief had not been timely filed and that the appeal would be dismissed for want

of prosecution unless appellant reasonably explained the failure to timely file a brief and
the appellee would not be significantly injured by a late filing. See TEX. R. APP. P. 38.8(a),

42.3(b), (c). Each of the Clerk’s notices required appellant to provide a response within

ten days. However, appellant has not responded to either notice or filed the brief in this

matter. Accordingly, on its own motion, the Court dismisses the appeal for want of

prosecution and because appellant failed to comply with the requirements of the appellate

rules and directives from the Clerk. See id. R. 38.8(a)(1), 42.3(b), (c).


                                                                 CLARISSA SILVA
                                                                 Justice

Delivered and filed on the
27th day of October, 2022.




                                              2